Citation Nr: 1506529	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate (SMC).

2.  Entitlement to a rating in excess of 50 percent for sleep apnea.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a rating in excess of 10 percent for bilateral surgical correction of Haglund's deformity and Achilles tendon repair with scarring.

5.  Entitlement to service connection for a psychiatric disability.  

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to April 1996 and October 2005 to March 2010, with additional service in the National Guard.   

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The service connection claim was previously denied in an April 2010 rating decision.  Although the Veteran did not appeal the decision, new and material evidence was associated with the record within one year of the issuance of the April 2010 decision.  Thus, the April 2010 rating decision did not become final and the issue is as characterized on the first page.  38 C.F.R. § 3.156(b).  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for traumatic brain injury was raised at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

At the hearing in January 2014, the Veteran withdrew the appeal for SMC and an increased rating for sleep apnea.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal with respect to the issues of entitlement to SMC and an increased rating for sleep apnea have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

At the January 2014 hearing, the Veteran expressed his desire to withdraw his appeal for SMC and increased rating for sleep apnea.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.


ORDER

The appeal for SMC based on the need for the regular aid and attendance of another person or at the housebound rate is dismissed.

The appeal for an increased rating for sleep apnea is dismissed.  


REMAND

The record indicates that the Veteran previously received benefits from the Social Security Administration (SSA).  See January 2014 hearing transcript.  Records in the possession of the SSA could be supportive of the Veteran's claims; thus, further development to obtain those records is in order.  

The record also indicates that the Veteran served in the National Guard, with periods of active duty training.  The associated service records must be obtained.  

Furthermore, in light of the conflicting findings as to the etiology of the Veteran's reported psychiatric symptoms and the evidence of diminished credibility of the Veteran in regards to the reported symptoms and stressors, another examination with opinion is needed to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Finally, contemporaneous VA examinations should be conducted to determine the degree of severity of the service-connected GERD and status-post bilateral surgical correction of Haglund's deformity and Achilles tendon repair with scarring.

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected disabilities.

3.  Undertake appropriate development to obtain any outstanding National Guard records, to include personnel records.  

4.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

The examiner must clarify which psychiatric disorders, if any, have been present since discharge from service.  A diagnosis of PTSD must be confirmed or ruled out.  If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), must be identified.

With respect to any other acquired psychiatric disorders present since the Veteran's discharge from service, the examiner must state an opinion as to whether there is a 50 percent or better probability that the disorder was present during active service.  If so, the examiner must state an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  The examiner should address the psychiatric symptoms documented during service and the histories provided in January 1993 and April 1995 of previous episodes of depression.   

With respect to each psychiatric disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected GERD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes to include an assessment of the effects on the Veteran's ability to function in an occupational setting.  The rationale for all opinions expressed must be provided.  

4.  Afford the Veteran a VA examination to determine the current nature and severity of the service-connected status-post bilateral surgical correction of Haglund's deformity and Achilles tendon repair with scarring.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes to include an assessment of the effects on the Veteran's ability to function in an occupational setting.  The examiner is requested to address whether there is any muscle injury associated with the disability.  The rationale for all opinions expressed must be provided.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


